 



EXHIBIT 10.2



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

relating to
all shares representing the total share capital of

JOTEC AESP AS



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 25 of August 2004 between:

AESP Inc, Miami, here and after referred to as the “Seller”

and

Jorgen Holmefjord AS, here and after referred to as the “Purchaser”

(the above parties are here and after jointly referred to as the “Parties” and
individually as a “Party”.)

WHEREAS:



    The Seller is the owner of a total of 492.558 shares (here and after
referred to as the “Shares”) in the Norwegian limited liability company Jotec
AESP AS, organization no: 940211700 (here and after referred to as the
“Company”).       The Shares constitute all the issued and outstanding shares in
the share capital of the Company.       The Seller wants to sell, and the
Purchaser want to purchase, the Shares, upon the terms and conditions set forth
herein. I

IT IS AGREED as follows



1.   Sale and Purchase.   1.1   The Seller shall sell, and the Purchaser shall
purchase, 100 % of the entire issued share capital in the Company, together with
all rights, title, risks, obligations and interest attaching to the Shares as of
the closing date cfr. clause 1.3.   1.2   The Shares shall be sold to the
Purchaser free from all liens, charges and encumbrances.   1.3   The Parties
have agreed that the Seller shall transfer the title to the Shares to the
Purchaser on 25 of August 2004 (the “Closing Date”). Furthermore, the Parties
have agreed that the Purchaser shall pay the agreed price of the Shares to the
Seller in one installment as described in clause 2.   2.   Consideration.   2.1
  The consideration payable by the Purchaser to the Seller in respect of the
Shares shall here and after be called the “Purchase Price”. The Purchase Price
is NOK 10,-.

2



--------------------------------------------------------------------------------



 



2.2   The Purchase Price shall be paid at the Closing date.   3.   Conditions
Precedence   3.1   Closing of this agreement is conditional upon the waiver or
satisfaction of the following conditions prior to the Closing Date:



  i)   That the Company has entered into a binding agreement with the existing
lessor of the premises regarding immediate termination of the lease agreement,
based on the written offer given by the lessor to the Company, dated 13.08.04.  
  ii)   That the Purchaser, by the Seller, has been presented to documentation
that verifies that all the shares of Signamax AS, earlier Lanse AESP AS, has
been transferred from the ownership of the Company to the ownership of the
Seller. Further that all existing debts of the Company to Signamax AS, earlier
Lanse AESP A , legally and fully has been removed from the Company to the
Seller.



3.2   In case any of the above mentioned conditions are not fulfilled or waived
on or prior to the Closing Date the Purchaser may elect to terminate this
agreement, and this agreement shall become null and void and none of the Parties
shall have any claim against the other.   4.   Completion of the different
Stages / Closing   4.1   The Seller shall at the Closing Date deliver to the
Purchaser, according to the sale and purchase agreed, the necessary attestation
that the purchase of the Shares is registered with the Company’s shareholders’
register.   4.2   The Purchaser shall pay the Purchase Price by cash.   4.3  
The Purchaser shall at the Closing Date hold an extraordinary shareholders
meeting, in which a new board of directors is to be elected / appointed. Further
the shareholders meeting shall decide to change the name of the Company to Jotec
AS. These resolutions shall immediately be sent for registration to The National
Register of Business Enterprises.   5.   Warranties and Representation of the
Seller.       Prior to the signing of this agreement the Purchaser has
undertaken a limited due diligence. This by a interview of the managing director
of the Company, and by reviewing employee contracts, 2 supplier contracts, 4
customer contracts, company certificate, existing lease agreement, statement of
accounts of the Company per 31.12.03 and per 30.06.04, not signed tax return
report, confirmation of receivables per 31.07.04, comments to Short term
liabilities, comments to Intercompany Receivables, list of shareholders for
2003, list of

3



--------------------------------------------------------------------------------



 



    customers including receivables, list of supplier including payables,
confirmed information regarding V AT payable per 19.08.04, balance bank
overdraft per 18.08.04, articles of association of the Company, written
statement from the Company that no inspection of accounts has occurred and
written statement from employee in regard of repayment of loan.   5.1   The
Seller hereby warrants and represent to the Purchaser as follows, unless
otherwise has been stated:



  i)   that the Seller is to the necessary extent authorized to execute and
deliver this agreement and to consummate the transaction contemplated hereby;  
  ii)   that all the Shares are valid issued and fully paid and are legally and
beneficially owned by the Seller. The consummation of the transaction
contemplated in this agreement will convey to the Purchaser good title to the
Shares, free and clear of encumbrances as of the Closing date;     iii)   that
so far the Seller is aware, except for the bankruptcy petition put forward by
the landlord, there is no current or pending action or suit, litigation,
prosecution, arbitration or other proceeding in which the Company is engaged or
involved or which is threatened by or against the Company,     iv)   that the
annual accounts for 2003 attached as Annex I, and previous years and the
accountancy, regarding the Company, is in accordance with generally accepted
accounting principles, and that these accounts reflects the true value of the
Company;     v)   that the accounts per 30.06.04, attached as Annex 2, is in
accordance with generally accepted accounting principles, and that these
accounts reflects the true value, and gives a correct picture of the development
of the business of the Company;     vi)   that the accounts receivables of the
Company, as described in the accounts per 30.06.04, are fully and legally valid
as accounts receivables.     vii)   that all assets belonging to the Company are
not pledged or otherwise placed as security in any form, except for existing
bank collateral;     viii)   that the tax affairs, including all handling of tax
issues, of the Company are in order and in accordance with Norwegian tax
legislations;     ix)   that the Seller is not aware of that any of its key
personnel have terminated, or in near future intend to terminate, their
employment contracts;

4



--------------------------------------------------------------------------------



 



  x)   that the Company have no obligations what so ever in relation to any
pension plans;     xi)   that the Seller prior to the Closing Date will not sell
or in any way transfer, to a third party, title to the shares to which the
Purchaser have a right according to this agreement;     xii)   that the Seller
prior to the Closing Date will not make any decisions in relation to the
business of the Company that are not ordinary for the daily business of the
Company, and     xiii)   that all information given and documentation presented
by the Seller / Company to the Purchaser in relation to the limited due
diligence are correct and satisfactorily complete for the business of the
Company and for the purpose of the due diligence. Further that the Seller and/or
the Company in relation to this transaction not have detained any information
which can be evaluated as essential.



5.2   The Seller shall indemnify the Purchaser from any direct and or indirect
losses due to breaches of warranties and representations given by the Seller in
clause 5.1 above. However, no claim based on such warranties or representations
shall accrue to the Purchaser against the Seller unless:



  i)   the Seller or representatives of the Company, except for clause 5.1
section (iv), (v) and (viii), has acted negligent or by purpose,     ii)   the
Seller receives from the Purchaser a written notice containing details of the
claim and, to the extent reasonably practicable, the estimate of the amount
thereof, on or before 25.08.06, except for clause 5.1 section (viii) where such
claim must be put forward on or before 25.08.07, and     iii)   the aggregate
amount of the liability of the Seller exceeds NOK150.000,-. If the aggregate
amount exceeds NOK 150.000,-, the liability of the Seller will include the
amount in total.



    Sellers liability, as a consequence of any breaches of the warranties and
representatives given, will under any and all circumstances be limited to a
total amount of NOK 500.000,-   6.   Warranties of the Purchaser.   6.1   The
Purchaser hereby warrant and represent to the Seller that on the date hereof:

5



--------------------------------------------------------------------------------



 



  i)   that the Purchaser are to the necessary extent authorized to execute and
deliver this agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby, and     ii)   that the execution and
delivery this agreement and the consummation of the transaction contemplated
hereby have been duly and validly authorized by all possible requisite corporate
action on the part of the Purchaser.



7.   Different Matters       The Company has an “intercompany payable” to the
Seller and a “intercompany receivable” towards the Swedish company AESP AB. Both
the accounts payable and the accounts receivable shall in this clause be
estimated to/similar to the actual balance value in the accounts of the Company
per the Closing Date.       The Parties have agreed, and in relation to the a
counts payable, that the Company shall pay NOK 2.000.000,- to the Seller within
15 working days after the Closing Date. Further, that any additional payment of
the balance to the Seller fully will depend on whether the Company within
26.02.05 (here and after referred to as “Final Date”) receives any payment in
relation to the account receivables from AESP AB. All and any payment prior to
the Final Date from AESP AS to the Company, in relation to the accounts
receivable, shall immediately by the Company be transferred to the Seller. Any
such transfer of funds from the Company to the Seller shall reduce the remaining
balance of the accounts payable. The Company shall have no obligations
whatsoever towards the Seller to pay any remaining balance, in relation to the
accounts payable, if such balance still exists on the Final Date.       The
Seller is aware of, and accepts, that any accounts receivable on the hands of
the Company towards AESP AB, which is established after the Closing Date (here
and after referred to as “New Accounts Receivables”), shall have priority
towards the obligation of the Company to use such received funds to reduce the
balance of the accounts payable to the Seller. This means that any payments
received by the Company from the AESP AB prior to the Final Date, shall reduce
any and all New Accounts Receivables before any reducement of the balance of the
accounts payable to the Seller.   7.2   The Parties have agreed to start
discussions immediately after the Closing Date, with the purpose to enter into a
distributor agreement, where the Company, for the future, shall purchase from
the Seller the following products at competitive conditions:



  •   Signamax Active     •   Signamax Passive

6



--------------------------------------------------------------------------------



 



7.3   The Seller shall refrain from (directly and indirectly) engaging in a
similar line of business as the Company’s business, or working for or be
connected with any firm or company engaged in similar business as the Company in
Norway for a period of 3 years from the Closing Date. However, the Seller shall
have the right to sell its products to other companies located in Norway. The
Seller shall also, and for the same period, refrain from in any way solicit or
attempt to solicit any business or employees from the Company.   8.  
Confidentiality.       The Parties have agreed that the content of this
agreement and all information that is disclosed in relation to this agreement
shall be held confidential between the Parties, except for the obligation of the
Seller, in accordance with SEC regulations, to file a copy of this agreement as
an exhibit to a future SEC filing.   9.   General.   9.1   This agreement may be
executed in two counterparts, each of which shall be considered an original and
all of which shall be considered one and the same agreement and shall become
effective when two counterparts have been signed by or on behalf of each Party
and delivered to the other Parties, it being understood that all Parties need to
sign the same counterpart.   9.2   No variation of this agreement (or any
document entered into pursuant to this agreement) shall be valid unless it is in
writing and signed by or on behalf of each of the Parties hereto.   9.3   If any
term or other provision of this agreement is invalid, illegal or unenforceable,
all other provisions of this agreement shall remain in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party.   9.4   The
Parties shall cover their respective expenses in connection with this agreement
and the consummation contemplated hereby, including professional fees and costs
of attorneys, accountants and advisors.   10.   Governing Law and Legal Venue.  
10.1   This agreement shall be governed and construed in accordance with the
laws of Norway.   10.2   Any disputes arising out of this agreement shall be
subjected to negotiations between the Parties. If the Parties fail to solve such
dispute, such dispute is to be brought to and settled by the city court of Os1o.

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this agreement has been duly executed and delivered by or on
behalf of each of the Parties hereto as of the date first written above.

          AESP Inc. Miami
    By:   /s/ Slav Stein       Name:   Mr. Slav Stein      Title:   President   
 

          Jorgen Holmefjord AS
    By:   /s/ Jorgen Holmefjord       Name:   Mr. Jorgen Holmefjord     
Title:   CEO     

8